IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RONALD STOCKTON,                              :     No. 23 EAP 2019
                                              :
                    Appellant                 :     Appeal from the Order of
                                              :     Commonwealth Court dated July 8,
                                              :     2019 and exited July 8, 2019 at No.
             v.                               :     508 MD 2018.
                                              :
                                              :
SECRETARY OF CORRECTIONS-JOHN                 :
WETZEL, CHIEF GRIEVANCE OFFICER               :
KERI MOORE, ACCOUNTANT 1-                     :
CHRISTINE SPENCER,                            :
                                              :
                    Appellees                 :


                                       ORDER


PER CURIAM                                                    DECIDED: April 22, 2020
      AND NOW, this 22nd day of April, 2020, the order of the Commonwealth Court is

AFFIRMED. The Appellees’ Application to Dismiss is DISMISSED as moot.

      Justice Wecht files a concurring statement.